Case 5:18-cv-02257-FMO-SHK Document 1-1 Filed 10/23/18 Page 1 of 44 Page ID #:14




                            EXHIBIT 1
Case 5:18-cv-02257-FMO-SHK Document 1-1 Filed 10/23/18 Page 2 of 44 Page ID #:15




                                                                  Page 14
                                                 Case Number 5:18-cv-2257
Case 5:18-cv-02257-FMO-SHK Document 1-1 Filed 10/23/18 Page 3 of 44 Page ID #:16




                                                                  Page 15
                                                 Case Number 5:18-cv-2257
Case 5:18-cv-02257-FMO-SHK Document 1-1 Filed 10/23/18 Page 4 of 44 Page ID #:17




                                                                  Page 16
                                                 Case Number 5:18-cv-2257
Case 5:18-cv-02257-FMO-SHK Document 1-1 Filed 10/23/18 Page 5 of 44 Page ID #:18




                                                                  Page 17
                                                 Case Number 5:18-cv-2257
Case 5:18-cv-02257-FMO-SHK Document 1-1 Filed 10/23/18 Page 6 of 44 Page ID #:19




                                                                  Page 18
                                                 Case Number 5:18-cv-2257
Case 5:18-cv-02257-FMO-SHK Document 1-1 Filed 10/23/18 Page 7 of 44 Page ID #:20




                                                                  Page 19
                                                 Case Number 5:18-cv-2257
Case 5:18-cv-02257-FMO-SHK Document 1-1 Filed 10/23/18 Page 8 of 44 Page ID #:21




                                                                  Page 20
                                                 Case Number 5:18-cv-2257
Case 5:18-cv-02257-FMO-SHK Document 1-1 Filed 10/23/18 Page 9 of 44 Page ID #:22




                                                                  Page 21
                                                 Case Number 5:18-cv-2257
Case 5:18-cv-02257-FMO-SHK Document 1-1 Filed 10/23/18 Page 10 of 44 Page ID #:23




                                                                   Page 22
                                                  Case Number 5:18-cv-2257
Case 5:18-cv-02257-FMO-SHK Document 1-1 Filed 10/23/18 Page 11 of 44 Page ID #:24




                                                                   Page 23
                                                  Case Number 5:18-cv-2257
Case 5:18-cv-02257-FMO-SHK Document 1-1 Filed 10/23/18 Page 12 of 44 Page ID #:25




                                                                   Page 24
                                                  Case Number 5:18-cv-2257
Case 5:18-cv-02257-FMO-SHK Document 1-1 Filed 10/23/18 Page 13 of 44 Page ID #:26




                                                                   Page 25
                                                  Case Number 5:18-cv-2257
Case 5:18-cv-02257-FMO-SHK Document 1-1 Filed 10/23/18 Page 14 of 44 Page ID #:27




                                                                   Page 26
                                                  Case Number 5:18-cv-2257
Case 5:18-cv-02257-FMO-SHK Document 1-1 Filed 10/23/18 Page 15 of 44 Page ID #:28




                                                                   Page 27
                                                  Case Number 5:18-cv-2257
Case 5:18-cv-02257-FMO-SHK Document 1-1 Filed 10/23/18 Page 16 of 44 Page ID #:29




                                                                   Page 28
                                                  Case Number 5:18-cv-2257
Case 5:18-cv-02257-FMO-SHK Document 1-1 Filed 10/23/18 Page 17 of 44 Page ID #:30




                                                                   Page 29
                                                  Case Number 5:18-cv-2257
Case 5:18-cv-02257-FMO-SHK Document 1-1 Filed 10/23/18 Page 18 of 44 Page ID #:31




                                                                   Page 30
                                                  Case Number 5:18-cv-2257
Case 5:18-cv-02257-FMO-SHK Document 1-1 Filed 10/23/18 Page 19 of 44 Page ID #:32




                                                                   Page 31
                                                  Case Number 5:18-cv-2257
Case 5:18-cv-02257-FMO-SHK Document 1-1 Filed 10/23/18 Page 20 of 44 Page ID #:33




                                                                   Page 32
                                                  Case Number 5:18-cv-2257
Case 5:18-cv-02257-FMO-SHK Document 1-1 Filed 10/23/18 Page 21 of 44 Page ID #:34




                                                                   Page 33
                                                  Case Number 5:18-cv-2257
Case 5:18-cv-02257-FMO-SHK Document 1-1 Filed 10/23/18 Page 22 of 44 Page ID #:35




                                                                   Page 34
                                                  Case Number 5:18-cv-2257
Case 5:18-cv-02257-FMO-SHK Document 1-1 Filed 10/23/18 Page 23 of 44 Page ID #:36




                                                                   Page 35
                                                  Case Number 5:18-cv-2257
Case 5:18-cv-02257-FMO-SHK Document 1-1 Filed 10/23/18 Page 24 of 44 Page ID #:37




                                                                   Page 36
                                                  Case Number 5:18-cv-2257
Case 5:18-cv-02257-FMO-SHK Document 1-1 Filed 10/23/18 Page 25 of 44 Page ID #:38




                                                                   Page 37
                                                  Case Number 5:18-cv-2257
Case 5:18-cv-02257-FMO-SHK Document 1-1 Filed 10/23/18 Page 26 of 44 Page ID #:39




                                                                   Page 38
                                                  Case Number 5:18-cv-2257
Case 5:18-cv-02257-FMO-SHK Document 1-1 Filed 10/23/18 Page 27 of 44 Page ID #:40




                                                                   Page 39
                                                  Case Number 5:18-cv-2257
Case 5:18-cv-02257-FMO-SHK Document 1-1 Filed 10/23/18 Page 28 of 44 Page ID #:41




                                                                   Page 40
                                                  Case Number 5:18-cv-2257
Case 5:18-cv-02257-FMO-SHK Document 1-1 Filed 10/23/18 Page 29 of 44 Page ID #:42




                                                                   Page 41
                                                  Case Number 5:18-cv-2257
Case 5:18-cv-02257-FMO-SHK Document 1-1 Filed 10/23/18 Page 30 of 44 Page ID #:43




                                                                   Page 42
                                                  Case Number 5:18-cv-2257
Case 5:18-cv-02257-FMO-SHK Document 1-1 Filed 10/23/18 Page 31 of 44 Page ID #:44




                                                                   Page 43
                                                  Case Number 5:18-cv-2257
Case 5:18-cv-02257-FMO-SHK Document 1-1 Filed 10/23/18 Page 32 of 44 Page ID #:45




                                                                   Page 44
                                                  Case Number 5:18-cv-2257
Case 5:18-cv-02257-FMO-SHK Document 1-1 Filed 10/23/18 Page 33 of 44 Page ID #:46




                                                                   Page 45
                                                  Case Number 5:18-cv-2257
Case 5:18-cv-02257-FMO-SHK Document 1-1 Filed 10/23/18 Page 34 of 44 Page ID #:47




                                                                   Page 46
                                                  Case Number 5:18-cv-2257
Case 5:18-cv-02257-FMO-SHK Document 1-1 Filed 10/23/18 Page 35 of 44 Page ID #:48




                                                                   Page 47
                                                  Case Number 5:18-cv-2257
Case 5:18-cv-02257-FMO-SHK Document 1-1 Filed 10/23/18 Page 36 of 44 Page ID #:49




                                                                   Page 48
                                                  Case Number 5:18-cv-2257
Case 5:18-cv-02257-FMO-SHK Document 1-1 Filed 10/23/18 Page 37 of 44 Page ID #:50




                                                                   Page 49
                                                  Case Number 5:18-cv-2257
Case 5:18-cv-02257-FMO-SHK Document 1-1 Filed 10/23/18 Page 38 of 44 Page ID #:51




                                                                   Page 50
                                                  Case Number 5:18-cv-2257
Case 5:18-cv-02257-FMO-SHK Document 1-1 Filed 10/23/18 Page 39 of 44 Page ID #:52




                                                                   Page 51
                                                  Case Number 5:18-cv-2257
Case 5:18-cv-02257-FMO-SHK Document 1-1 Filed 10/23/18 Page 40 of 44 Page ID #:53




                                                                   Page 52
                                                  Case Number 5:18-cv-2257
Case 5:18-cv-02257-FMO-SHK Document 1-1 Filed 10/23/18 Page 41 of 44 Page ID #:54




                                                                   Page 53
                                                  Case Number 5:18-cv-2257
Case 5:18-cv-02257-FMO-SHK Document 1-1 Filed 10/23/18 Page 42 of 44 Page ID #:55




                                                                   Page 54
                                                  Case Number 5:18-cv-2257
Case 5:18-cv-02257-FMO-SHK Document 1-1 Filed 10/23/18 Page 43 of 44 Page ID #:56




                                                                   Page 55
                                                  Case Number 5:18-cv-2257
Case 5:18-cv-02257-FMO-SHK Document 1-1 Filed 10/23/18 Page 44 of 44 Page ID #:57




                                                                   Page 56
                                                  Case Number 5:18-cv-2257
